Fein, J. P., and Lupiano, J.,
dissent in a memorandum by Fein, J. P., as follows: In my view the evidence was sufficient to entitle plaintiff to an award of punitive damages against the corporate defendant. However, the jury’s award of $30,000 compensatory damages and $60,000 punitive damages against the corporate defendant Pathmark Supermarkets, Inc., was excessive as to each. Compensatory damages of $20,000 and punitive damages of $10,000 should suffice. Accordingly the judgment should be reversed, on the law and the facts, and a new trial ordered on the issue of damages only, unless plaintiff stipulates to reduce the verdict to $20,000 compensatory damages and $10,000 punitive damages. In the event such stipulation is filed, the judgment as modified by the stipulation should be affirmed, without costs.